 

 

¥#” INBOUND NOTIFICATION : FAX RECEIVED SUCCESSFULLY ©*

(GeRehAT-cv-08075-EAW- WP. Pacumpent 182, .Flgq Qyo4/1a, page 1 of 1

March 1, 2019 at 6:32:26 PM EST 5023155100 ROR IVER 9%

  
   

3/1/2019 6:31 PM FROM: Fax TO: 15856134085 PAGE: 001 OF 001

Finkelstein, Blankinship,

Frei-Pearson & Garber, LLP ‘fee

FBFG

 

Andrew G. Finkelstein, P. & i’ & NJ* posenh P. Rones (NY} Melody 4. Gregory (NY & CT) Gustavo W. Alzugaray (NY: Noreen .N. ay

D. Greg Blankinship (NY MA} Ronald Rosonisan ny) Elizabeth A. Wolff (NY & MA) Sharon A. ier tie &CT) Justin M Cinnamon (NY & CT)

Jeremiah Fro Paotcon {NV} George A. Kohl, iN} YY & MA} Brian D. Acard (N ui Mare S. Becker Robin N. pare Ml YY)

Todd S. Garber (NY & CT) Andrew L. Spitz (N Vincent J. Pastore (NY & Nw Antonio S gre a & NJ} Rodrigo Arcuri (NY
tmnt Elyssa M. Fred eResa (NY) Christopher R, Camastro (NY & Nu} Narine Galoyan ( Kevin D. Burgess (NY)

Bradley Silverman (NY) James W. Shuttleworth, IH (NY) Jeffrey M. Brody (NY} Jonathan Minkove th &MD)  Yola Ghaleb (NY}

Antonino 8. Roman {NY} David E. Gross (NY & NJ} Courtney Day Akt &NJ Levi Glick (NY & NJ} Robert Seidner (NY)

John Sardesal-Grant (NY} Mary Ellen Wroht, R.N. (NY) Michele M. Haber (CA} Dariel DeVoe (NY} Charlemagne Yawn (NY)

Andraw White (NY) Kenneth 8. Framson(NY,NJ& PA) Alexandra Cutnelia {NY&NJSS Cristina L. Dulay (NY & NJ} Maulik Sharma (NY)

Chantal Khalil {NY} Nancy ¥. Morgan (NY,NJ&PA) Jonathan T. Engel {NY} Vincent J. Rossilio (N¥} Georgianna Timal (NY)

Jean Sedlak (NY & CA} Lawrence D. Lissauer (NY} Ashlee R. Kelly (NY} Pamela Thomas (NY & CT} Vincert Pastore (NY)

Ayana McGuire (NY) Victoria Lieb Lichicap I Ny & MA) Cynthia M. Maurer (NY & NJ) Donaid A. Crouch (NY¥ & CT} Stephen Heath (NY)

Sara K. Bonaiuto (NY& CT) Ann R. Johnson (NY & CT) Michael Feldman (NY & NJ} Karen O'Brien (NY) Kenneth G. Bartlett (CT & NJ)

Marshall P. Richer NS Raye D. Futerfas (NU) David Stauber (NY)

Of Counsel Edward M. Steves (NY) Linda Armatti-Epstein (NY} vennifer Safier (NY & NJ} Senior Of Counsel

Dunean W. Clark (NY} Kara L. Campbell (NY, NJ, CT) David Akerib (NY) Annis Ma (NY & NJ} George M. Levy, P.C. (NY)

Robert J. Camera (NY & NJ) Marie M. DuSault (NY} Frances M. Bova, R.N. {NY & NJ} Howard S. Lioman (NY} Marvin Anderman, PC. (NY)

March 1, 2019
VIA OVERNIGHT DELIVERY AND FAX

The Honorable Marian W. Payson
United States Magistrate Judge
100 State Street

Rochester, New York 14614

Fax: (585) 613-4085

Re: Beebe v, V&J National Enterprises, LLC, et al. 17-cv-6075-EAW-MWP
Dear Judge Payson,

We represent Plaintiff, members of the collective, and the putative class in the above-
referenced matter. Pursuant to Your Honor’s February 19, 2019 Order, we write to provide an
update on the Parties’ mediation efforts.

As ultimately scheduled, the Parties mediated on February 27, 2019 with Mediator
Patrick Solomon. However, the Parties were unable to come to a mutually acceptable settlement
agreement at that time.

Thank you for your continued attention to this matter.
Respectfully Submitted,

/s/ Jeremiah Frei-Pearson
Jererniah Frei-Pearson

Comset fr de, pach es
gue drrected ty Onl
Cue dali ao GEKA
Gmend eck een

00299766 Newburgh = Albany = Binghamton = Kingston « Middietown « Nawark » Poughkeepsie * Syracuse wde cA.
y

1279 ROUTE 300, PO BOX 11411 Phone: (914) 298-3281 Fax: (845) 562-3492 445 HAMILTON AVE, SUITE 605
NEWBURGH, NY 12551 \ouaa fhfniaur pany WHITE PLAINS, NY 10601

SO dnanened
Waser wTe ety
us Maw a& Sy

34h 4
